Citation Nr: 0720094	
Decision Date: 07/05/07    Archive Date: 07/13/07

DOCKET NO.  05-31 104	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a dental disorder for 
the purposes of VA outpatient dental treatment only.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. M. Kreitlow, Associate Counsel

INTRODUCTION

The veteran had active military service from July 1981 to 
October 1987, and from October 1988 to his retirement in July 
2002.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.


FINDINGS OF FACT

1.  The veteran suffered dental trauma to teeth numbered 5, 6 
and 8 during service.

2.  Teeth numbered 17 and 32 were extracted prior to the 
veteran serving 180 days.

3.  The extraction of teeth numbered 1, 16 and 30 was not due 
to dental trauma.

4.  The veteran's certificate of discharge or release bears a 
certification that the veteran was provided complete dental 
treatment within the 90-day period immediately before his 
discharge from service.


CONCLUSIONS OF LAW

1.  Dental trauma to teeth numbered 5, 6 and 8 and their 
corresponding periodontal tissue was incurred in service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.381, 17.161 
(2006).

2.   The criteria for eligibility for VA dental treatment for 
all teeth except those numbered 5, 6 and 8 have not been met.  
38 U.S.C.A. §§ 1712, 5107 (West 2002); 38 C.F.R. § 3.381 and 
17.161 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance Requirements

The Board must first address the Veterans Claims Assistance 
Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2005).  This law eliminated the concept of a 
well-grounded claim, redefined the obligations of VA with 
respect to the duty to assist, and provides an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  
38 U.S.C.A. §§ 5102, 5103, 5103A (West 2002 & Supp. 2005); 
38 C.F.R. § 3.159(b) and (c) (2005).   

In light of the partially favorable decision contained 
herein, it is clear that sufficient evidence was developed in 
this case in this respect.  To the extent that there may be 
any deficiency of notice or assistance, the Board finds that 
there is no prejudice in proceeding with the veteran's claim 
given the favorable nature of the Board's decision. 

As to the part of the veteran's claim that is not granted, 
the Board finds that VA was not required to comply with the 
VCAA's notice and duty to assist provisions because, as 
discussed below, there is no legal basis for the veteran's 
claim.  The U. S. Court of Appeals for Veterans Claims has 
held that the statutory and regulatory provisions pertaining 
to VA's duty to notify and to assist do not apply to a claim 
if resolution of that claim is based on statutory 
interpretation, rather than consideration of the factual 
evidence.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001).  The question to be answered concerning this issue is 
whether or not the appellant has presented a legal claim for 
a VA benefit.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  
Accordingly, no further notification and/or assistance is 
required under the VCAA.  VAOPGCPREC 5-2004 (June 23, 2004).  





II.  Analysis

The veteran is seeking service connection for treatment 
purposes only for residuals from a dental surgical procedure 
performed during service in November 1981, including loss of 
teeth and loss of gingiva.  The medical evidence shows that 
the veteran had teeth numbered 5 and 30 extracted during 
service and that he currently needs teeth numbered 6 and 8 
extracted and permanent replacement by dental implants of 
these 4 teeth.  The reason for this treatment is chronic 
periodontitis with localized attachment loss, moderate 
supragingival-subgingival plaque and calculus, and localized 
recession at these locations.  A July 2003 treatment note 
from the veteran's treating periodontist at that time 
indicates her opinion that the veteran's periodontal problems 
are most probably caused from the orthognothic surgery that 
was done in the 1980s.  

The veteran argues that he suffered trauma to his periodontal 
tissue when the "wires" used in the surgery were removed in 
that his gum tissue was torn, and since then he has had to 
have several skin grafts  in an attempt to rebuild his gum 
line, but they have not been successful, and, if not 
corrected, he will eventually lose these teeth.

Entitlement to service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by active duty. 38 U.S.C.A. § 1110 (West 2002).  
Additionally, service connection may be granted for any 
disease initially diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease or injury was incurred in service. 38 C.F.R. 
§ 3.303(d) (2006).

With respect to dental disabilities, treatable carious teeth, 
replaceable missing teeth, dental or alveolar abscesses, and 
periodontal disease, are not disabling conditions, and may be 
considered service-connected solely for the purpose of 
determining entitlement to dental examinations or outpatient 
dental treatment under the provisions of 38 C.F.R. § 17.161.  
38 C.F.R. § 3.381 (2006).

The rating activity will consider each defective or missing 
tooth and each disease of the teeth and periodontal tissues 
separately to determine whether the condition was incurred or 
aggravated in the line of duty during active service.  When 
applicable, the rating activity will determine whether the 
condition is due to combat or other in-service trauma, or 
whether the veteran was interned as a prisoner of war.  38 
C.F.R. § 3.381(b) (2006).  

For the purposes of determining whether a veteran has 
treatment eligibility, the term "service trauma" does not 
include the intended effects of treatment provided during the 
veteran's military service.  VAOPGCPREC 5-97 (1997), 63 Fed. 
Reg. 15,556 (1997).  This GC opinion relied upon the 
definitions of "trauma" in Black's Law Dictionary and 
Stedman's Medical Dictionary.  Black's Law Dictionary defines 
"trauma" as "[a] physical injury caused by a blow, or fall 
or a psychologically damaging emotional experience."  
Black's Law Dictionary, p. 1344 (5th ed. 1979).  Similarly, 
Stedman's Medical Dictionary defines "trauma" as a "wound; 
an injury inflicted usually more or less suddenly, by some 
physical agent."  Stedman's Medical Dictionary, p. 1320 (3d 
unabridged lawyers' ed. 1972).  Thus the GC concluded that, 
from a legal or medical perspective, trauma is an injury.  
Since treatment is given in order to remedy the effects of 
disease or injury, dental treatment is not synonymous with 
dental trauma.  Id.

The significance of finding a dental condition is due to in-
service trauma is that a veteran will be eligible for VA 
outpatient dental treatment, without being subject to the 
usual restrictions of a timely application and one-time 
treatment. 38 C.F.R. § 17.161(c) (2006).  Mere dental 
treatment or cracking a tooth while eating is not sufficient 
to establish eligibility for treatment. Similarly, broken 
bridgework due to injury is not dental trauma because it must 
be the injury of a natural tooth. Further, for the purposes 
of determining whether a veteran has treatment eligibility, 
the term "service trauma" does not include the intended 
effects of treatment provided during the veteran's military 
service.  VAOPGCPREC 5-97 (1997), 63 Fed. Reg. 15,556 (1997).

In the present case, service dental treatment records show 
that, on November 3, 1981, the veteran underwent surgical 
repair of a dental malocclusion characterized by anterior 
apertognathia.  The surgical procedure included the 
application of maxillary and mandibular arch bars, a complex 
LeFort I osteotomy and extraction of teeth numbered 17 and 32 
(i.e., the lower wisdom teeth).  Follow-up treatment notes 
indicate that the veteran was doing well until the wires were 
removed.  The veteran was seen on December 16, 1981, and it 
was noted he had an osseous penetration (dehiscence) from 
teeth numbered 5 to 8.  Dorland's Medical Dictionary defines 
"dehiscence" as "a splitting open."  Dorland's Illustrated 
Medical Dictionary, p. 436 (28th ed. 1994).  On January 2, 
1982, an attempt was made for gingival graft at the number 8 
tooth but it was unsuccessful.  A January 8, 1982, treatment 
notes indicates that the tissue around tooth number 8 was not 
healing well. 

On February 5, 1982, the veteran was seen for periodontal 
evaluation.  The assessment was (1) #8 has a facial gingival 
dehiscence, (2) gingival inflammation is present between #5 
and #6, and (3) plaque and a moderate amount of calculus is 
present on all teeth on the gingival 1/3.  The diagnosis was 
localized marginal gingivitis.  On May 4, 1982, the veteran 
had bone sequestrum removed from the facial gingival of tooth 
numbered 8.  Since an adequate zone of attached gingival 
appeared to be present, it was recommended that any further 
treatment be deferred to allow enough healing time to permit 
repair of the dehiscence spontaneously.  If this did not 
occur, then another graft was recommended.  A January 1983 
routine dental examination report indicates the veteran was 
still having problems with the gingiva around teeth numbered 
4, 5 and 8.  
 
In addition to the problems the veteran was having with the 
gingiva around tooth number 8, an August 28, 1984, treatment 
note indicates that the veteran suffered trauma to that tooth 
during a basketball game.  The tooth was sore and displaced 
lingually slightly, but there was no fracture.  Treatment 
notes from September 1984 indicate that this tooth was badly 
discolored as a result of the traumatic blow and the veteran 
underwent a pulpectomy on this tooth on September 26, 1984.  
Thus in addition to the problems with the periodontal tissue 
around tooth number 8, the veteran had trauma directly to 
that tooth during service.  Subsequent treatment notes 
throughout 1984 and 1985 continue to show the veteran had 
problems with discoloration of tooth number 8 and it was 
bleached multiple times.

In April 1987, the veteran had teeth numbered 1 and 16 (the 
upper wisdom teeth) extracted due to root tip fracture of the 
tooth number 16.  In November 1988, the veteran underwent an 
annual dental exam.  Although he had no complaints, it was 
noted that there was a periodontal defect at teeth numbered 4 
through 8 with gingival recession at tooth number 8.  

The veteran underwent periodontal evaluation in December 
1988.  The treatment note indicates that there was slight 
bleeding on probing of the mucous membrane from teeth 
numbered 2 through 4, 5 and 8.  It was also noted the veteran 
had a deep molar concavity defect from the 1981 surgery 
and/or decay with large amounts of calculus, wide 
interproximal space with recession at numbers 5 to 6 and 8.  
The veteran was sent for consult with an endodontist to 
determine the viability of tooth number 5.  After 
consultation in January 1989, it was determined that the 
veteran had a necrotic pulp with secondary periodontal 
involvement of tooth number 5.  A root canal was recommended, 
which was conducted over multiple visits from January to 
March 1989.  These treatment notes also show there was bone 
loss at teeth numbered 5 and 6 and it was determined that 
there was root damage (i.e., number 5 cut and number 6 
nicked) from the prior jaw surgery in 1981.  Thereafter, 
multiple graft procedures were done to attempt to reconstruct 
the veteran's periodontal tissue around teeth numbered 5 and 
6, but the number 5 tooth was eventually extracted in May 
1994.  Thereafter, the veteran again underwent multiple 
grafts to the area with only minimal success.  

In November 1996, the veteran was seen with complaints of 
constant pain at tooth number 30.  He reported a long history 
of intermittent pain in that tooth.  It was determined that 
the tooth was cracked and it was extracted.  There is no 
indication in the records as to what may have caused the 
tooth to crack.

The remaining dental treatment records only relate to 
continued treatment for problems in the number 6 tooth area.  
As previous indicated, current treatment records show the 
veteran needs to have extraction of teeth numbered 6 and 8 
with dental implants at teeth numbered 5, 6, 8 and 30.  

The Board finds that the evidence is sufficient to show that 
service connection for treatment purposes is warranted for 
teeth numbered 5, 6 and 8 due to dental trauma in service.  
The Board finds that the evidence shows that the veteran 
suffered an injury (dehiscence) to the periodontal tissue 
surrounding these teeth at the time that the maxillary and 
mandibular arch bars were removed in December 1981 and that 
this injury resulted in the loss of tooth number 5 and 
periodontal disease of the tissue surrounding these teeth 
including recession of the gingiva, which has caused the 
veteran to undergo multiple attempts at reconstructing his 
gum line without success.  The Board finds that this injury, 
although caused by dental treatment, was not an "intended 
effect" of that treatment.  The intended effect of the 
surgical treatment was to correct the veteran's malocclusion.  
It was not to cause injury to his periodontal tissue so that 
he has had continuous problems and loss of teeth.  There is 
no evidence that the veteran had any periodontal disease 
prior to the 1981 surgery.  

Furthermore, the treatment records show that there was root 
damage to teeth numbered 5 and 6 caused by the surgery that 
also affected the veteran's dental health.  Finally, the 
service dental records clearly show that the veteran's 
treating dentists in service felt that his dental problems 
were a result of the surgical treatment in 1981.  

In addition, with regard to tooth number 8, the Board finds 
that there was direct trauma to this tooth in August 1984 
when the veteran was hit in the mouth with a basketball.  The 
service dental records clearly show that the tooth became 
badly discolored afterward, requiring several bleachings.  It 
also required conducting a root canal on that tooth.  

Thus the Board grants service connection for treatment 
purposes for teeth numbered 5, 6 and 8 because of dental 
trauma to those teeth, and the veteran is entitled to 
treatment under Class II(a).  See 38 C.F.R. § 17.161(c) 
(2006) (Authorizing treatment for those having a service-
connected noncompensable dental condition or disability 
adjudicated as resulting from combat wounds or service 
trauma).  The Board finds, however, that service connection 
is not warranted for any other teeth.

Service connection is not warranted for teeth 17 and 32 
because these teeth were extracted prior to the veteran 
having served 180 days.  See 38 C.F.R. § 3.381(d)(1) (2006).  
Furthermore, the evidence fails to show that the extractions 
of teeth numbered 1, 16 and 30 during service were due to 
trauma to these teeth.  Thus the veteran is not entitled to 
treatment under Class II(a) for these missing teeth like he 
is for teeth numbered 5, 6 and 8.  The veteran must, 
therefore, meet the criteria set forth in for Class II in 
order to be eligible for VA dental treatment for teeth other 
than those numbered 5, 6 and 8.  The Board finds, however, 
that the veteran is precluded by law from receiving VA dental 
treatment for these teeth.

In pertinent part, the regulations regarding the eligibility 
for VA outpatient dental treatment require that application 
be made within 90 days of discharge from service.  It is 
further necessary however that the certificate of discharge 
or release not bear a certification that the veteran was 
provided dental treatment within the 90-day period 
immediately before such discharge or release.  38 C.F.R. § 
17.161(b)(1)(i)(C) (2006).  In the present case, the 
veteran's DD214 certifies that the veteran was provided a 
complete dental examination and all appropriate dental 
services and treatment within 90 days prior to separation.  
Therefore he is, by law, not eligible for VA outpatient 
dental treatment for any teeth other than number 5, 6 and 8.  
As such, the claim for service connection for teeth other 
than number 5, 6, and 8 must be denied.  As noted, there was 
no indication of dental trauma to any other teeth.  While the 
veteran did receive significant treatment during service, 
that treatment was deemed complete upon his separation.  As 
such, he is precluded from additional dental treatment for 
any teeth other than number 5, 6 and 8 as a matter of law.

For the foregoing reasons, the Board finds that service 
connection for VA outpatient dental treatment only is 
warranted for teeth numbered 5, 6 and 8 as due to dental 
trauma in service, but is not warranted for any other teeth 
as treatment is precluded by law.




ORDER

Entitlement to service connection for VA dental treatment 
purposes only is granted for teeth numbered 5, 6 and 8, but 
is denied for all other teeth.


____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


